NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



DAVID L. DOOD,                             )
                                           )
              Appellant,                   )
                                           )
v.                                         )
                                           )          Case No. 2D18-1046
LORI L. DOOD,                              )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 12, 2019.

Appeal from the Circuit Court for
Hillsborough County; Rex Barbas, Judge.

Anthony M. Candela of Candela Law,
P.A., Riverview, for Appellant.

Bradley G. Johnson of Bradley G.
Johnson, P.A., Milton, for Appellee.



PER CURIAM.

              David Dood, the former husband, appeals the final judgment dissolving his

marriage to Lori Dood, the former wife. He challenges the alimony, child support, and

attorney fee award on appeal. Because he has not provided this court with a transcript,

we are precluded from reviewing the sufficiency of the evidence to support the alimony

and child support awards or the former wife's entitlement to attorney fees. See Esaw v.

Esaw, 965 So. 2d 1261, 1264–65 (Fla. 2d DCA 2007) (explaining that a failure to
provide a transcript or an adequate substitute is "usually fatal" to the appellant's claim

that the trial court failed to make adequate findings under section 61.08); see also

Frezza v. Frezza, 216 So. 3d 758, 760 (Fla. 2d DCA 2017) ("While an award of

attorney's fees in a dissolution proceeding pursuant to section 61.16 and Rosen [v.

Rosen, 696 So. 2d 697 (Fla. 1997)] requires specific findings of fact to support the trial

court's entitlement determination, such findings may be made in the written final

judgment or at the hearing. In the absence of a hearing transcript, we cannot say that

the trial court erred in this regard." (citations omitted)).

               However, we reverse the portion of the final judgment awarding attorney

fees because the trial court did not include any findings justifying the amount of the

award. See Macarty v. Macarty, 29 So. 3d 434, 435 (Fla. 2d DCA 2010) ("[A]n award of

attorney's fees without adequate findings justifying the amount of the award is reversible

even where the appellant has provided an inadequate record of the trial court

proceedings." (alteration in original) (emphasis added) (quoting Esaw, 965 So. 2d at

1265)); see also Ivanovich v. Valladarez, 190 So. 3d 1144, 1148 (Fla. 2d DCA 2016)

("The lack of findings supporting the award of attorney's fees is reversible error despite

the [appellant's] failure to provide an adequate record of the hearing."); R.M.F. v. D.C.,

55 So. 3d 684 (Fla. 2d DCA 2011) (same). Accordingly, we remand for the trial court to

make the necessary findings required under Florida Patient's Compensation Fund v.

Rowe, 472 So. 2d 1145, 1151 (Fla. 1985).

               Affirmed in part, reversed in part, and remanded with instructions.


SLEET, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.




                                              -2-